MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                FILED
court except for the purpose of establishing                       May 16 2017, 10:54 am

the defense of res judicata, collateral                                  CLERK
estoppel, or the law of the case.                                    Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jonathan T. Feavel                                       Curtis T. Hill, Jr.
Feavel & Porter, LLP                                     Attorney General of Indiana
Vincennes, Indiana                                       David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

S.C.,                                                    May 16, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         42A01-1611-JT-2618
        v.                                               Appeal from the Knox Superior
                                                         Court
Indiana Department of Child                              The Honorable J. David Holt,
Services, Local Knox County                              Senior Judge
Office,                                                  Trial Court Cause No.
Appellee-Petitioner.                                     42D01-1603-JT-6




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017          Page 1 of 17
                                 STATEMENT OF THE CASE
[1]   Appellant-Respondent, S.C. (Father), appeals the trial court’s order terminating

      his parental rights to his minor child, S.L.C. (Child).


[2]   We affirm.


                                                       ISSUE
[3]   Father raises five issues on appeal, which we consolidate and restate as the

      following single issue: Whether the trial court clearly erred in terminating

      Father’s parental rights.


                       FACTS AND PROCEDURAL HISTORY
[4]   Father and T.R. (Mother) 1 are the biological parents of the Child, born on

      February 13, 2013. Father and Mother are not married, although they have

      maintained a relationship and have periodically resided together in Bicknell,

      Knox County, Indiana. At some point after the Child’s birth, Father believed

      that he signed a paternity affidavit. Father and Mother both have other

      children from different relationships, but the Child is their only shared

      biological child.


[5]   In May and June of 2014, the Knox County Department of Child Services

      (DCS) received reports that Father and Mother were using methamphetamine




      1
        Mother voluntarily relinquished her parental rights to the Child on July 19, 2016. She does not participate
      in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017              Page 2 of 17
      while caring for the Child. However, DCS was unable to locate the parents to

      follow up with an investigation. Then, on August 13, 2014, DCS received a

      report alleging parental neglect of the Child. This report described that Father

      and Mother had left their eighteen-month-old Child in the care of a family

      friend for several weeks; however, when the Child fell ill and the family friend

      could no longer provide care, Father and Mother refused to pick up the Child.

      As a result, the family friend contacted Officer Kevin Carroll (Officer Carroll)

      of the Bicknell Police Department, who is the Child’s uncle by virtue of his

      marriage to Mother’s sister. Officer Carroll retrieved the Child from the family

      friend’s home and took her to the home of Mother’s other sister, S.C. (Aunt

      S.C.), who had previously cared for the Child for extended periods of time and

      had even (unsuccessfully) attempted to obtain guardianship over the Child in

      early 2014. At some point, Father and Mother arrived at Aunt S.C.’s home,

      which prompted Aunt S.C. to call Officer Carroll for assistance. Officer Carroll

      advised the parents that they would need to make contact with DCS.


[6]   After receiving the report, DCS went to Aunt S.C.’s home and visibly observed

      that the Child was sick and in need of medical care. However, Father and

      Mother could not be located, and Aunt S.C. did not have authority to obtain

      medical treatment without parental consent. Thus, DCS obtained judicial

      permission to detain the Child on an emergency basis and officially placed her

      in Aunt S.C.’s care. Later that day, Father and Mother arrived at the DCS

      office and spoke with the investigating family case manager. Both were angry

      that the Child had been taken into DCS custody and denied that they had left


      Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 3 of 17
      the Child in the care of anyone for more than one day. Although Father and

      Mother refused to submit to a drug screen, they denied allegations of drug use.

      However, DCS observed that both parents appeared to be under the influence

      of some substance during their interviews. Specifically, during the interview,

      Father “would be staring blankly and then he would redirect with fast paced

      statements towards [the DCS family case manager].” (Tr. p. 74). On the other

      hand, Mother “would yell and then cry and then she would have no emotion.”

      (Tr. p. 83). Father and Mother did admit that they were homeless and living

      with a friend. According to Officer Carroll, the friend with whom the parents

      were staying was a well-known drug user, and DCS was advised that both

      Father and Mother had a history of problems with substance abuse.


[7]   On August 14, 2014, DCS filed a petition alleging the Child to be a Child in

      Need of Services (CHINS). That day, the trial court held an initial hearing and

      appointed a court-appointed special advocate (CASA) to represent the Child’s

      interests. The trial court also conducted a detention hearing and determined

      that the Child’s detainment was necessary for the Child’s protection. On

      August 21, 2014, the trial court resumed the initial hearing, during which

      Father and Mother denied DCS’ allegations in the CHINS petition. On

      October 9, 2014, the trial court conducted a hearing on DCS’ CHINS petition,

      at which time, Father and Mother both admitted to the allegations raised in the

      CHINS petition. Specifically, the parents agreed

              that the [C]hild’s physical or mental condition was seriously
              impaired or seriously endangered as a result of the inability,
              refusal, or neglect of the [C]hild’s parents to supply the [C]hild
      Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 4 of 17
              with necessary[] food, clothing, shelter, mental care, education,
              or supervision and that the [C]hild . . . needs care, treatment, or
              rehabilitation that the [C]hild is unlikely to be provided or
              accepted without the coercive intervention of the court.


      (Appellant’s App. Vol. V, p. 7). Accordingly, the trial court adjudicated the

      Child to be a CHINS.


[8]   On November 7, 2014, the trial court conducted a dispositional hearing and

      subsequently issued a dispositional order. The trial court ordered that the Child

      remain in her current placement with Aunt S.C. and that the parents participate

      with the services recommended by DCS. In particular, the trial court directed

      Father and Mother to, in relevant part, contact DCS on a weekly basis for

      monitoring compliance; notify DCS of any changes in contact information,

      employment status, arrests or criminal charges; enroll in any programs

      recommended by DCS within a reasonable time and participate in the program

      without delay or missed appointments; “maintain suitable, safe and stable

      housing with adequate bedding, functional utilities, adequate supplies of food

      and food preparation facilities”; “secure and maintain a legal and stable source

      of income”; refrain from consuming any illegal controlled substances; submit to

      random drug and alcohol screens within one hour of being requested to do so;

      and attend all scheduled visits with the Child. (Appellant’s App. Vol. V, p. 4).

      In addition, the trial court ordered Father to pay $25.00 per week and Mother

      to pay $10.00 per week for the Child’s support.




      Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 5 of 17
[9]    Initially, the parents appeared willing to cooperate with their case plans. DCS

       referred Father and Mother to a home-based case manager for assistance with

       housing, employment, financial stability, supervised visitations, and sobriety.

       Father and Mother did not have stable housing and were staying with various

       friends, so the home-based case manager focused on the employment issue first

       as the housing issue could be easier remedied once there was income. With the

       home-based case manager’s assistance, Father secured a job with a heating and

       cooling company and also obtained his driver’s license. For a few months, the

       parents engaged in regular visitation with the Child and demonstrated

       appropriate interactions and a loving bond. Father also admitted that he

       struggled with an addiction to methamphetamine and indicated his desire to

       enter the recommended in-patient treatment program. However, once Father

       was actually scheduled to begin treatment, he refused. In addition, Father quit

       his job after only three months over a dispute with the boss concerning his

       salary, and he did not subsequently seek new employment. Father also

       consistently refused to submit to DCS’ requests for drug screens, and on a few

       occasions where he did submit to a screen, he tested positive for

       methamphetamine.


[10]   In January of 2015, Father stopped visiting the Child in order to evade arrest on

       a warrant that had been issued after he failed to appear for a probation matter.

       At that time, Father also ceased communicating with DCS and refused any

       further services. Around June of 2015, Father turned himself into law

       enforcement and was sent to the Indiana Department of Correction (DOC) to


       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 6 of 17
       execute a previously suspended sentence for identity deception. During the

       months that he was on the run, Father was charged with a new crime of

       burglary. Additionally, throughout the CHINS case, Mother was either

       incarcerated or non-compliant with the services necessary to obtain sobriety and

       stability. Mother consistently tested positive for methamphetamine, even

       during her pregnancy with the Child’s younger half-sibling, who is now also

       placed in Aunt S.C.’s care. Although an income-withholding order was in

       place during Father’s brief period of employment, it appears that Father and

       Mother did not otherwise pay child support as ordered.


[11]   On March 15, 2016, DCS filed a petition to terminate the parental rights of

       Father and Mother. 2 On July 19, 2016, the trial court conducted a fact-finding

       hearing. At the beginning of the hearing, Mother informed the trial court that

       she wished to voluntarily relinquish her parental rights; thereafter, the matter

       proceeded only as to Father. By this time, Father had been incarcerated for

       nearly a year and had not had any contact with the Child for approximately a

       year and a half. Father testified that he was scheduled to complete his

       suspended sentence the following day, although his trial for his pending

       burglary charge was still a month away. Father testified that he had achieved

       sobriety during his incarceration and that he planned to obtain housing and

       employment upon his release. If convicted of his pending charges, Father



       2
         The petition for termination of parental rights has not been transmitted for our court’s review, and the
       Chronological Case Summary includes only the CHINS (not the termination) proceedings; thus, we relied on
       the transcript and the trial court’s order for the filing date.

       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017           Page 7 of 17
       stated that he would enroll in the DOC’s substance abuse programs. Father

       expressed his desire to raise the Child. In turn, DCS and Father’s home-based

       case manager testified to Father’s non-compliance with his case plan. Based on

       Father’s past history with methamphetamine use and cycles of relapse, the

       home-based case manager was concerned that Father would not be able to

       sustain his sobriety without completing treatment. The Child’s CASA 3 testified

       that it would be in the best interests of the Child for the trial court to terminate

       Father’s parental rights in order for Aunt S.C. to pursue adoption of the Child.


[12]   On October 18, 2016, the trial court issued its Findings of Fact and Conclusions

       of Law, accepting Mother’s voluntary relinquishment of her parental rights and

       involuntarily terminating Father’s parental rights to the Child. The trial court

       determined, in pertinent part, that clear and convincing evidence established

       that there is a reasonable probability that the conditions which resulted in the

       Child’s removal and continued placement outside of Father’s care will not be

       remedied. The trial court further concluded that termination of the parent-child

       relationship would serve the Child’s best interests and that DCS had set forth a

       satisfactory plan for the care and treatment of the Child.


[13]   Father now appeals. Additional facts will be provided as necessary.




       3
         At some point, a guardian ad litem (GAL) was also appointed to serve the Child’s interests. The GAL’s
       report was admitted into evidence; however, a copy has not been transmitted to our court on appeal.

       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017            Page 8 of 17
                               DISCUSSION AND DECISION
                                             I. Standard of Review

[14]   Father challenges the termination of his parental rights. It is well established

       that “[a] parent’s interest in the care, custody, and control of his or her children

       is ‘perhaps the oldest of the fundamental liberty interests.’” In re G.Y., 904
N.E.2d 1257, 1259 (Ind. 2009) (quoting Troxel v. Granville, 530 U.S. 57, 65

       (2000)). Accordingly, the Fourteenth Amendment to the United States

       Constitution safeguards “the traditional right of parents to establish a home and

       raise their children.” Id. However, “parental rights are not absolute and must

       be subordinated to the child’s interests.” S.L. v. Ind. Dep’t of Child Servs., 997
N.E.2d 1114, 1122 (Ind. Ct. App. 2013) (internal quotation marks omitted)

       (quoting In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010)). Thus, parental rights

       may be terminated if the “parents are unable or unwilling to meet their parental

       responsibilities.” In re G.Y., 904 N.E.2d at 1259-60. We recognize that the

       termination of a parent’s rights is “an extreme measure and should only be

       utilized as a last resort when all other reasonable efforts to protect the integrity

       of the natural relationship between parent and child have failed.” K.E. v. Ind.

       Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015) (internal quotation marks

       omitted).


[15]   Furthermore, upon review of a trial court’s termination of a parent’s rights, our

       court neither reweighs evidence nor assesses the credibility of witnesses. In re

       G.Y., 904 N.E.2d at 1260. Rather, we “consider only the evidence and

       reasonable inferences that are most favorable to the judgment.” Id. In addition,

       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 9 of 17
       we note that the trial court issued specific findings of fact and conclusions

       thereon in granting DCS’ petition to terminate Father’s rights. Thus, we must

       engage in the two-tiered standard of review set forth in Indiana Trial Rule

       52(A): “[f]irst, we determine whether the evidence supports the findings, and

       second we determine whether the findings support the judgment.” Id. We

       “shall not set aside the findings or judgment unless clearly erroneous, and due

       regard shall be given to the opportunity of the trial court to judge the credibility

       of the witnesses.” Ind. Trial Rule 52(A). We will find clear error only “if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment.” In re G.Y., 904 N.E.2d at 1260 (quoting Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005)).


                                            II. Termination Statute

[16]   In order to terminate a parent’s rights, DCS must prove, in relevant part, that a

       child has been removed from the home for a specific period of time, and

               (B) that one (1) of the following is true:
                  (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
                  (ii) There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.
                  (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS].
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.



       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 10 of 17
       Ind. Code § 31-35-2-4(b)(2). DCS is required to prove each of these elements by

       clear and convincing evidence. In re G.Y., 904 N.E.2d at 1260. Father

       explicitly concedes that DCS has established that the Child has been removed

       from his care for the requisite period of time and that there is a satisfactory plan

       in place for the Child’s care.


[17]   Father does not specifically challenge any of the trial court’s findings. Rather,

       he challenges the trial court’s conclusions that there is a reasonable probability

       that the conditions resulting in the Child’s removal and continued placement

       outside of the home will not be remedied and that termination of his parental

       rights is in the Child’s best interests. Father further asserts that DCS “infringed

       on his constitutionally protected right to raise his own [C]hild” by failing to

       provide services aimed at reunification during Father’s incarceration.

       (Appellant’s Br. p. 25).


                                           A. Remedy of Conditions

[18]   Father first claims that the trial court erroneously concluded that there is a

       reasonable probability that the conditions necessitating the Child’s removal and

       continued placement outside of the home will not be remedied. Rather, Father

       contends that because there is evidence that he “completed some of the

       recommendations the DCS set forth to reunite with his [C]hild,” it cannot be

       said that he is unwilling or unable to satisfy his parental obligations.

       (Appellant’s Br. p. 20). Father argues that his future plans to obtain adequate

       housing and income; his lack of prior history with DCS; and his partial



       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 11 of 17
       compliance with services “demonstrates his willingness to change the existing

       conditions and an ability to do so.” (Appellant’s Br. pp. 22-23).


[19]   As previously stated, DCS is required to establish each element of Indiana Code

       section 31-35-2-4(b)(2) by clear and convincing evidence. In re G.Y., 904
N.E.2d at 1260. The element at issue—Indiana Code section 31-35-2-

       4(b)(2)(B)—is written in the disjunctive. As a result, DCS need only establish a

       reasonable probability that either the conditions resulting in the Child’s removal

       and continued placement out of the home will not be remedied or that the

       continuation of the parent-child relationship poses a threat to the Child’s well-

       being. 4 See In re A.K., 924 N.E.2d 212, 220-21 (Ind. Ct. App. 2010), trans.

       dismissed. In this case, the trial court concluded that there was a reasonable

       probability both that conditions would not be remedied and that the

       continuation of the parent-child relationship poses a threat to the Child’s well-

       being. However, on appeal, Father has solely challenged the determination

       regarding the remediation of the conditions resulting in removal; he does not

       assert that the trial court erroneously concluded that the continuation of the

       parent-child relationship poses a threat to the Child’s well-being. As such,

       Father has effectively conceded that this element—i.e., Indiana Code section

       31-35-2-4(b)(2)(B)—was satisfied. Accordingly, we need not address the merits




       4
         From the record, it is clear that Indiana Code section 31-35-2-4(b)(2)(B)(iii)—concerning a child who has
       been twice previously adjudicated a CHINS—has no applicability in this case. Thus, relevant to the facts at
       hand, DCS was required to prove the existence of either Indiana Code section 31-35-2-4(b)(2)(B)(i) (i.e.,
       remediation of conditions) or Indiana Code section 31-35-2-4(b)(2)(B)(ii) (i.e., threat to Child’s well-being).

       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017                Page 12 of 17
       of whether there is a reasonable probability that the conditions resulting in the

       Child’s removal and continued placement outside of the home will not be

       remedied.


                                                 B. Best Interests

[20]   Father claims that the trial court erroneously concluded that termination of the

       parent-child relationship would be in the Child’s best interests. The purpose of

       terminating a parent-child relationship is to protect the child, not to punish the

       parent. In re C.C., 788 N.E.2d 847, 855 (Ind. Ct. App. 2003), trans. denied.

       When considering whether termination would be in a child’s best interests, the

       trial court must “look beyond the factors identified by [DCS] and . . . look to

       the totality of the evidence.” A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d
1150, 1158 (Ind. Ct. App. 2013), trans. denied. The trial court need not wait

       until a child is “irreversibly harmed before terminating the parent-child

       relationship.” Id.


[21]   Father contends that he and the Child “have a strong parental-child bond”—

       that he “interacted with the [C]hild during the visitations and the [C]hild

       responded to [Father] as her father.” (Appellant’s Br. p. 23). Father’s love for

       the Child or her recognition of him as her father is not in dispute, and Father’s

       argument ignores the ample evidence (and findings by the trial court) that,

       notwithstanding his bond with the Child, her best interests require termination

       of the parent-child relationship. Significantly, Father’s persistent failure to

       achieve stability and sobriety throughout the Child’s life resulted in her

       placement with various relatives and family friends. By the time of the final

       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 13 of 17
       hearing, the Child had spent approximately two and a half years of her three-

       and-a-half-year life in the care of Aunt S.C. Aunt S.C. provided for all of the

       Child’s needs, and the Child was bonded to Aunt S.C., as well as to Aunt S.C.’s

       husband and other children. Furthermore, Aunt S.C. also had custody of the

       Child’s younger half-sibling, with whom the Child shares a close bond. The

       trial court found that the Child’s need for permanency was paramount, and

       Aunt S.C. provided the stable lifestyle the Child required. See A.D.S., 987
N.E.2d at 1158 (noting that “‘[p]ermanency is a central consideration in

       determining the best interests of a child’” (alteration in original) (quoting In re

       G.Y., 904 N.E.2d at 1265)).


[22]   For years, Father has struggled with a methamphetamine addiction. At the

       final hearing, he claimed that he was sober as a result of his incarceration.

       However, as found by the trial court, Father had previously gone through cycles

       of addiction and relapse, and he failed to take advantage of substance abuse

       treatment when offered by DCS, making yet another relapse all the more

       probable. In addition to his substance abuse issues, Father’s criminal

       propensity is a substantial cause for concern. Father has a lengthy criminal

       history and was on probation at the time of the Child’s removal. Instead of

       maintaining good behavior and striving to reunite with his Child, Father

       violated his probation and chose to stop visiting with the Child in order to avoid

       being arrested, thus placing his own interests above the Child’s. After the

       Child’s removal, Father was charged with the additional offense of burglary,

       and, at the time of the final hearing, was facing additional incarceration of one


       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 14 of 17
       to six years if convicted. Even prior to becoming incarcerated, Father had

       ample opportunity to demonstrate his desire and ability to put the Child’s

       interests ahead of his own. Instead, Father quit a good job, made no effort to

       obtain suitable housing for the Child, did not pay support for the Child,

       declined to address his addiction, and refused to lead a law-abiding life.

       Furthermore, DCS recommended the termination of Father’s parental rights,

       and the Child’s CASA testified that termination would be in the Child’s best

       interests. See id. at 1158-59. Accordingly, we find that the evidence clearly

       supports the trial court’s determination that termination of the parent-child

       relationship is in the Child’s best interests.


                                            C. Reunification Efforts

[23]   Lastly, Father claims that the trial court erroneously terminated his parental

       rights in light of the fact that DCS infringed upon his constitutional rights by

       failing to work toward reunification during Father’s incarceration. Father

       contends that, pursuant to Indiana Code section 31-34-21-5.5(b), “DCS has an

       obligation to provide reasonable efforts towards reunification.” (Appellant’s Br.

       p. 24). Thus, he claims that “[c]easing to provide the most basic services . . .

       while he was incarcerated was an absolute failure on the DCS to make all

       reasonable efforts towards reunification.” (Appellant’s Br. p. 24).


[24]   We agree with Father that “DCS is generally required to make reasonable

       efforts to preserve and reunify families during CHINS proceedings.” In re H.L.,

       915 N.E.2d 145, 148 (Ind. Ct. App. 2009) (citing I.C. § 31-34-21-5.5).

       However, this “CHINS provision is not a requisite element of [the] parental

       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 15 of 17
       rights termination statute, and a failure to provide services does not serve as a

       basis on which to directly attack a termination order as contrary to law.” Id. at

       148 n.3. The evidence establishes that, with the exception of responding to a

       letter from DCS to indicate that he did not want his parental rights to be

       terminated, Father did not otherwise communicate with DCS from the time he

       attempted to evade arrest in January of 2015. Had Father even requested any

       services while in the DOC, it is unlikely that DCS would have been able to

       provide them from a logistical standpoint, which is the direct result of Father’s

       incarceration rather than any fault of DCS. Id. at 148. We also find it

       noteworthy that there is no indication in the record that Father expressed any

       interest in visiting or having contact with the Child since his last visit with her

       in January of 2015.


[25]   Moreover, Father’s argument entirely disregards the efforts that DCS expended

       in pursuing reunification prior to Father’s incarceration. Shortly after the Child

       was removed, DCS began offering services to Father that included home-based

       case management, supervised visitation, and substance abuse evaluations and

       treatment. Although Father initially met with the home-based case manager,

       briefly obtained employment, and attended visitations for a few months, he

       failed to take advantage of the services that DCS offered to make a substantial

       and lasting change in his life necessary for reunification. Significantly, DCS

       had arranged for Father to attend in-patient substance abuse treatment, but

       Father refused to go. Father also refused to submit to drug screens as required,

       quit his job after only three months, and was charged with a new crime. When


       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 16 of 17
       Father believed that a warrant had been issued for his arrest, he went into

       hiding and ceased all communication with DCS and the Child. Therefore, we

       find absolutely no merit in Father’s attempt to shift the blame to DCS for his

       own poor choices.


                                             CONCLUSION
[26]   Based on the foregoing, we conclude that the trial court’s order terminating

       Father’s parental rights is not clearly erroneous.


[27]   Affirmed.


[28]   Najam, J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 42A01-1611-JT-2618 | May 16, 2017   Page 17 of 17